Citation Nr: 1429787	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-04 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to December 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in relevant part, denied the Veteran's claim for TDIU.

In December 2009, the Veteran presented testimony in a video conference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In an April 2012 decision, the Board denied the Veteran's claim for TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the April 2012 Board decision, and remanded the case to the Board for further proceedings consistent with its decision.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran appellant if further action is required.


REMAND

The Veteran essentially contends that his service-connected disabilities render him unable to secure and follow substantially gainful employment.  While the Board agreed that the Veteran is incapable of continuing to pursue his former employment at a munitions warehouse, or any similar heavy physical labor, the Board also found that the Veteran remained capable of securing and following other, less physically strenuous employment.  The Court determined that the Board had failed to consider the Veteran's education and work history in adequate detail/

Therefore, remand is required to secure additional information regarding those factors.  The Veteran reported that he attended college for two years.  A vocational rehabilitation report secured by the Veteran indicates that the Veteran attended a junior college for "English and grammar" at some point after obtaining a GED.  These assertions are insufficient to permit the Board to weigh the impact of his academic achievements on his occupational capacity.  Details regarding his courses of study, and the results thereof, would be helpful in determining the presence of transferrable skills and abilities.  Such information can be located in transcripts; transcripts of the Veteran's college courses have not been associated with the record.  On remand, the Veteran's college transcripts should be obtained and associated with this claims file.  

Similarly, the Veteran should provide detailed accounts of his training as a baker, and any other vocational training, received.

Additionally, the Veteran was afforded VA examinations for his claim; however, none of the examination reports adequately address the issue.  In particular, none of the evidence addresses whether the Veteran's gunshot wound to the left buttock penetrating his left gluteus maximus, gluteus medius, and gluteus minimus and resulting in 25 percent of the tissue in the buttock being missing affects his ability to sit and perform sedentary work.  Additionally, the examination reports did not address the effect of the Veteran's medication from his service-connected disabilities on his employability.   On remand, the Veteran should be afforded another examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain his college transcript and associate it with the claims files.  All attempts to obtain this evidence must be documented in the claims files. 

2. Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment.  In proffering an opinion, the examiner should review the paper and electronic claims file (or copies of the relevant evidence should be made available to him/her), and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks.  In this regard, the examiner must discuss the effect that the Veteran's service-connected gunshot wound of the left buttock has on his ability to sit and perform sedentary work, and the effect of the Veteran's medication for his service-connected disabilities. 

The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions expressed should be accompanied by supporting rationale.

3. Thereafter, readjudicate the Veteran's claim based on the all evidence since the April 2011 supplemental statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



